Duckworth, Chief Justice.
The original petition having prayed for the appointment of a receiver and for injunctive relief, and by amendment all prayers for equitable relief have been stricken from the petition, and the court asked to vacate its temporary restraining order and to otherwise treat the case as an action at law for a money judgment against the defendants, the case is no longer one involving equity, and the Court of Appeals and not the Supreme Court has jurisdiction of this writ of error. Code (Ann.) §§ 2-3704, 2-3708.

Transferred to the Court of Appeals.


All the Justices concur.